UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-50274 Spectral Capital Corporation (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 701 Fifth Avenue, Suite 4200, Seattle, WA (Address of principal executive offices) (Zip/Postal Code) (206) 274-5107 (Telephone Number) FUSA Capital Corporation (Former name or former address if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [ ] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non Accelerated Filer [] (Do not check if smaller reporting company) Smaller Reporting Company [ X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. [ ] Yes [X] No As of November 15, 2010 there are issued and outstanding only common equity shares in the amount of 100,207,623 shares, par value $0.0001, of which there is only a single class.There are 5,000,000 preferred shares authorized and none issued and outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements: F-1 Interim Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 F-2 Interim Consolidated Statements of Operations for the three and nine months ended September 30, 2010and September 30, 2009 and cumulative from inception on February 9, 2005 through September 30, 2010 (unaudited) F-3 Interim Consolidated Statement of Stockholders’ Deficit from inception on February 9, 2005 through June 30, 2010 (unaudited) F-4 Interim Consolidated Statement of Cash Flows for the nine months ended September 30, 2010 and September 30, 2009 and cumulative from inception on February 9, 2005 through September 30, 2010 (unaudited) F-5 Notes to Financial Statements (unaudited) F-6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures about market risk 11 Item 4. Controls and Procedures 11 PART II. OTHER INFORMATION Item 1. Legal Proceedings 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders. 12 Item 5. Other Information 12 Item 6.
